DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on April 16, 2020 have been entered and considered. Claims 1 – 4 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Schrempf in view of Mori as detailed in Office action dated February 05, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schrempf et al. (US 2010/0021711 A1) in view of Mori et al. (US 5,707,737 A) and . .

Considering claim 1, Schrempf teaches a Lyocell staple fiber consisting of a plurality of cut filaments, which is characterized in that at least part of said cut filaments exhibit an overall cross-sectional shape which is a bi- or multi-filar cross-sectional shape resulting from notionally partially overlapping two or more fiber cross-sectional shapes (abstract). Schrempf teaches that the Lyocell fiber is a cellulosic fiber which is spun from a solution from cellulose in an organic solvent, especially in an aqueous tertiary amine-oxide and that, N-methyl-morpholine-N-oxide (NMMO) is commercially used as a solvent to produce Lyocell fibers (paragraph [0003]). Schrempf teaches that the filaments exhibit an overall cross-sectional shape which is a bi- or multi-filar cross-sectional shape resulting from notionally partially overlapping two or more fiber cross-sectional shapes (paragraph [0015]). Schrempf teaches that the overall cross-sectional shape is a tri-filar cross-sectional shape resulting from notionally overlapping three essentially circular shapes to form a triangle, said triangle preferably may be an essentially isosceles triangle (paragraphs [0026]-[0027]; FIG. 2B and related descriptions). FIG. 2B, as annotated by the Examiner to add virtual circles, shows wherein the multifilament includes a monofilament having a multi-lobal section, the multi-lobal section includes a plurality of projections, and the plurality of projections comes into contact with a first virtual circle and a second virtual circle, included in the first virtual circle, is integrally formed with the second virtual circle, serving as a core, and comes into contact with the first virtual circle at ends thereof.  annotated by the Examiner to add virtual circles, shows wherein the first virtual circle and the second virtual circle are concentric.

    PNG
    media_image1.png
    80
    82
    media_image1.png
    Greyscale

Schrempf, FIG. 2B, annotated.
Moreover, Schrempf teaches the claimed invention above but fails to teach the radii of a first or second virtual circle. However, Mori, which is also concerned with cellulose fibers having a non-circular cross-section (title), teaches that the cellulose fiber has a trilobal Y shaped cross section (Fig. 3). Further, Mori teaches that the multi-lobal section includes a plurality of projections, and the plurality of projections comes into contact with a first virtual circle and a second virtual circle, included in the first virtual circle, is integrally formed with the second virtual circle, serving as a core, and comes into contact with the first virtual circle at ends thereof, and wherein the first virtual circle and the second virtual circle are concentric (Fig. 3). Mori teaches that the fiber having the Y-letter-shaped cross section can be produced through a spinneret having triangular orifices, specifically, the length of each side of the triangle of the orifice is particularly preferably 50 to 70 µm; and that in the Y-letter-shaped form, the ratio (D/d) of the diameter D of a circumscribed circle to the diameter d of an inscribed circle is preferably 3 to 5. (Fig. 10 and column 7, lines 38-59). Furthermore, Mori teaches at [Col. 8, 64 – 68] that the cellulose acetate fiber of the present invention has a monofilament denier (dpf) of 1 to 10 denier. That is, each monofilament has an effective diameter, which is 
Considering claim 2, Schrempf teaches a standard spinning solution of 12.3% cellulose in NMMO (paragraph [0106]).

Considering claim 3, the cellulose pulp recited in claims 3 is an artifact of the manufacturing process used to produce the fiber of claim 1. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
Considering claim 4, Schrempf in view of Mori is silent with regards to space occupancy ratio as defined by Applicant. However, because the prior art teaches tri-lobal filaments having a first virtual circle having, and a second virtual circle having a radiuses that overlap with the ranges claimed by Applicant; it is reasonable to expect that the space occupancy suggested by the prior is inherently present. 
   
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on April 16, 2020 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Schrempf in view of Mori as detailed in Office action dated February 05, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   
	
Applicant's arguments filed on April 30, 2020 have been fully considered but they are moot in view of the new grounds of rejection presented above.   

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786